LOCHREN District Judge,
after stating the case as above, delivered the opinion of the court.
1. Where a manufacturer contracts to supply an article which he manufactures to be applied to a particular use of which he is advised, so that the buyer necessarily trusts to the judgment and skill of the manufacturer, there is an implied warranty that tile article shall be reasonably fit for the use to which it is to be applied. Bridge Co. v. Hamilton, 110 U. S. 108, 3 Sup. Ct. 537; Leopold v. Van Kirk, 27 Wis. 152; Jones v. Just, L. R. 3 Q. B. 197; Brown v. Edgington, 2 Man. & G. 279; Lime Co. v. Fay (Neb.) 55 N. W. 213; Pease v. Sabin, 38 Vt. 432; Iron Co. v. Groves, 68 Pa. St. 149.
2. But when a known, described, and definite article is ordered of a manufacturer, although it he stated by the purchaser to be required for a particular use, yet if the known, described, and definite thing be actually supplied, there is no implied warranty that it shall answer the particular purpose intended by the buyer. Seitz v. Machine Co., 141 U. S. 510. 12 Sup. Ct. 46; Jones v. Just, L. R. 3 Q. B. 197; Cosgrove v. Bennett, 32 Minn. 371, 20 N. W. 359; Chanter v. Hopkins, 4 Mees. & W. 399; Boiler Co. v. Duncan. 87 Wis. 120, 58 N. W. 232. In the case last cited it was said by'the court:
“It was made plain that the defendant got the exact article or thing he bargained for; and, although it may have been stated that it was required for a particular purpose, still, as lie did not exact an express warranty, lie took the risk of its fitness for the intended use, and no warranty in that respect can be implied.”
3. The language of the court in the AYisconsin case just quoted applies exactly to the present case. Here the purchaser contracted for a definite, well-known kind of boiler, its president having then a. boiler of the same kind in use. The specifications as to the size, form, material, and every detail were minute, and embodied in tin* contract. The manufacturers were obligated to deliver exactly such boilers as were described and contracted for, and could not, under the contract, deliver anything different. There is no claim that the boilers did not in every respect conform to this contract and specifications, nor any claim that they were defective, either in respect to workmanship or material. The purchaser did not exact a warranty that the boilers would operate with the muddy waters of the Missouri river, and therefore assumed that risk itself. The writing must, on familiar principles, be held to embody the entire contract obligations of the parties, and all negotiations and colloquies of the parties preceding the execution of the writing were immaterial. The surrounding circumstances might be considered in applying the terms of the contract, or in the interpretation of doubtful terms, but not: for the purpose of adding terms not contained in >the writing. There was nothing doubtful or uncertain in the terms of this written contract. There were no errors in the rulings of the court, and the judgment is affirmed.